     Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 1 of 11 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

CAROL HOTZE HERMANN,                                  )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )
                                                      )
KIRKWOOD R-7 SCHOOL DISTRICT,                         )
                                                      )
&                                                     )
                                                      )
DAVID SHAPLEIGH,                                      )
                                                      )
        Defendants.                                   )

                                   PETITION FOR DAMAGES

        COMES NOW Plaintiff, by and through undersigned counsel, and for her Petition for

Damages, states as follows:

                                       I.      Introduction

     1. This case surrounds the sexual abuse, harassment, and discrimination of Plaintiff Carol

        Hotze Hermann (“Plaintiff”) while she was a high school student at Kirkwood R-7 School

        District located in St. Louis, Missouri in the Eastern District of Missouri.

     2. During the time of her abuse, Plaintiff was a resident of St. Louis County, Missouri.

     3. Plaintiff was sexually abused, harassed, and discriminated against by Defendant David

        Shapleigh (“Shapleigh”) who was an employee of the Kirkwood R-7 School District at the

        time of the occurrences.

     4. At the time of the incidents, Defendant David Shapleigh was a resident of the State of

        Missouri.

     5. Defendant Kirkwood R-7 School District (“KSD”) was and is a public school district

        located in the Eastern District of Missouri. KSD was and is organized and existing under
Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 2 of 11 PageID #: 2




   the laws of the State of Missouri. At the time of the incidents referred to herein, KSD was

   a recipient of federal financial assistance.

6. Shapleigh and KSD are jointly and severally liable for the damages suffered by Plaintiff.

7. By accepting and receiving federal financial assistance, KSD must comply with Title IX

   of the Education Amendments of 1972 (20 USC 1681-1688), hereinafter referred to as

   “Title IX”).

8. Title IX prohibits discrimination based on sex in an educational institution receiving

   federal financial assistance.

9. The incidents of abuse referred to herein occurred when Plaintiff was a minor.

10. The incidents of abuse referred to herein occurred both on the premises of KSD and off the

   premises of KSD.

11. Shapleigh met Plaintiff solely due to his employment with KSD.

12. KSD, Shapleigh, and KSD employees and administrators were state actors under the law

   for the incidents referred to in this Petition.

13. The abuse, harassment, and discrimination of Plaintiff took place from Spring of 1984 to

   Spring of 1985.

14. Shortly after the abuse ended and prior to turning 18 years of age, Plaintiff repressed the

   memories of her abuse.

15. In May/June 2018, Plaintiff recovered the memories of her abuse during therapy.

16. In that Plaintiff had repressed memories, the statute of limitations was tolled for the time

   period that the memories were repressed.




                                               2
Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 3 of 11 PageID #: 3




17. In that Plaintiff had repressed memories and was also a minor at the time of these incidents,

   both of which constitute legal disabilities that toll the statute of limitations, this action is

   timely filed.

18. Shapleigh was a state-created danger.

19. KSD is vicariously liable for the acts and omissions of its employees and administrators.

20. The abuse, discrimination, and/or harassment of Plaintiff by Shapleigh included, but is not

   limited to:

       a. Sexually suggestive comments to Plaintiff;

       b. Inappropriate touching of Plaintiff’s body, including breasts and genitals;

       c. Sexual contact with Plaintiff;

       d. Sexual intercourse with Plaintiff;

       e. Raping Plaintiff;

       f. Sodomizing Plaintiff;

       g. Commenting on Plaintiff’s physical appearance, including how “beautiful” and

           “sexy” Plaintiff looked;

       h. Providing Plaintiff alcohol before, during, and/or after sexual advances or acts;

       i. Oral sex with Plaintiff;

       j. Kissing Plaintiff;

       k. Smelling Plaintiff’s hair and kissing her cheek and/or lips;

       l. Forcing Plaintiff into sexual positions or forcing his hand/fingers into Plaintiff’s

           vagina;

       m. Convincing Plaintiff to let him take Plaintiff home from school;

       n. Showing up to Plaintiff’s work to romantically flirt with Plaintiff; and



                                               3
Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 4 of 11 PageID #: 4




       o. Having Plaintiff over to his apartment for purposes of committing sexual acts with

           Plaintiff.

21. Shapleigh’s acts are in violation of Title IX, 42 USC 1983, and Missouri law prohibiting

   sexual contact with minors.

22. KSD’s acts and omissions are in violation of Title IX, 42 USC 1983, and Missouri law.

23. Venue and jurisdiction is proper in this Court in that the incidents occurred in the Eastern

   District of Missouri, the parties resided in the Eastern District of Missouri, the case

   involves questions of Federal law, and the Court exercises supplemental jurisdiction over

   the state law claims.

24. Upon information and belief, KSD had received prior complaints about Shapleigh’s

   inappropriate and/or sexual behavior towards minors and/or KSD students.

25. Prior to and after the abuse of Plaintiff, KSD has a pattern, practice, and/or custom of its

   employees sexually harassing, sexually abusing, and/or discriminating against students.

26. Upon information and belief, in the past 40 years, over 25 KSD employees sexually

   harassed students, sexually abused students, and/or sexually discriminated against students.

27. Upon information and belief, in the past 40 years, KSD has consistently worked to silence

   sexual abuse victims, cover up and conceal the sexual abuse of students by employees, and

   has allowed employees to resign after being accused of sexual abuse without documenting

   the employee’s personnel file, nor reporting the abuse to law enforcement or the proper

   legal authorities/agencies. KSD’s acts represent a pattern of conduct designed to prevent

   the public from knowing of rampant abuse, prevent victims from knowing they have a legal

   claim against KSD, prevent victims from speaking out about their abuse, and KSD’s acts

   are done with the purpose of protecting abusive employees’ careers and future well-being



                                             4
Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 5 of 11 PageID #: 5




   as well as KSD’s reputation, all at the cost of innocent children’s well-being, including

   Plaintiff.

28. KSD’s concealment of its own liability to victims, including Plaintiff, constitutes

   fraudulent concealment under the law in that it was a willful act by KSD to prevent Plaintiff

   from discovering she had a claim against KSD.

29. The abuse, harassment, and discrimination of Plaintiff denied her the benefit of the

   educational program and/or activities.

30. The conduct described herein violated Plaintiff’s Constitutional Due Process Right to

   bodily liberty and Constitutional Right to be free of unreasonable seizures.

31. As a direct and proximate cause of the conduct described herein, Plaintiff suffered physical

   injuries consistent with the sexual abuse, emotional distress, pain and suffering, medical

   expenses, and will continue to cause future damages as stated herein to Plaintiff.

32. Shapleigh’s conduct was criminal, intentional, willful, wanton, reckless, and done with

   complete indifference to the rights of Plaintiff.

33. Prior to the abuse, harassment and discrimination of Plaintiff, KSD was on prior actual

   notice that KSD employees and/or Shapleigh were harassing female students, abusing

   female students, and discriminating against female students.

34. In response to the prior notice, KSD was deliberately indifferent to the rights of others.

35. In response to the prior notice, KSD adopted a pattern/policy of “sweeping incidents under

   the rug”, ignoring reports/complaints, ignoring incidents, and failing to take action to hold

   abusers accountable for their heinous, predatory acts upon KSD students.

36. Upon information and belief, prior to incidents involving Plaintiff, during and/or after

   incidents involving Plaintiff, KSD had a policy, pattern, and/or custom of protecting



                                             5
Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 6 of 11 PageID #: 6




   employee’s reputations, KSD’s reputation, and purposefully not documenting incidents of

   abuse/harassment/discrimination to prevent any adverse and/or negative attention on the

   abuser and/or KSD. As an example, KSD would reach private agreements with abusers to

   either not document to reports of abuse in exchange for resignations, non-disclosure

   agreements, and/or promises to cease the abuse and deny the abuse.

37. Upon information and belief, Franklin McCallie was a KSD administrator at the time of

   Plaintiff’s abuse.

38. Franklin McCallie has acknowledged that he failed to act and should have done more to

   protect KSD students.

39. Had Franklin McCallie acted upon what he had witnessed and knew, Plaintiff would not

   have been subjected to horrific harassment, discrimination, and sexual abuse by Shapleigh.

40. McCallie and/or other administrators at KSD were on notice that students were being

   abused, harassed, and discriminated against.

41. McCallie and/or other administrators at KSD were on notice prior to the incidents involving

   Plaintiff and Shapleigh.

42. McCallie and/or other administrators at KSD were on notice during the abuse period of

   Plaintiff.

43. McCallie and/or other administrators failed to act and/or investigate reports, incidents,

   complaints, and/or evidence of prior abuse, assaults, harassment and discrimination of

   students.

44. KSD allowed Shapleigh to resign without any sort of documentation of his abuse of

   students and/or Plaintiff.




                                            6
Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 7 of 11 PageID #: 7




45. KSD’s failure to document Shapleigh’s file allowed him to obtain positions at other

    educational institutions, including Westminster Christian Academy in St. Louis, Missouri.

46. Additionally, the statute of limitations for claims against KSD was also tolled due to KSD’s

    fraudulent concealment. Specifically:

        a. Plaintiff incorporates paragraphs 1-45 & 47-74 as if fully set forth herein;

        b. KSD’s conduct was in clear violation of Title IX and 42 USC 1983;

        c. The Title IX and 42 USC 1983 violations caused Plaintiff’s injuries;

        d. KSD had actual knowledge of Plaintiff’s injuries;

        e. With said knowledge, KSD’s conduct and KSD’s administrator’s conduct and

            statements were designed to conceal from Plaintiff that she had a legal claim against

            KSD;

        f. KSD’s conduct and statements were fraudulent;

        g. KSD knowingly withheld information from Plaintiff and misled her, which

            prevented Plaintiff from ascertaining the true facts; and

        h. Plaintiff is not guilty of lack of diligence in discovering her claims against KSD.

COUNT I –SEXUAL ASSAULT & BATTERY UNDER MISSOURI LAW AGAINST
                          SHAPLEIGH

47. Plaintiff restates all previous allegations as if fully set forth herein.

48. Shapleigh’s conduct described herein consisted of unlawful acts towards Plaintiff.

49. Shapleigh intended to sexually abuse and assault Plaintiff.

50. Shapleigh’s sexual abuse and assaults of Plaintiff were done without legal justification and

    were criminal acts as a matter of law.




                                                7
  Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 8 of 11 PageID #: 8




   51. As a direct and proximate cause of Shapleigh’s conduct, Plaintiff suffered physical injuries

       consistent with the sexual abuse, emotional distress, pain and suffering, medical expenses,

       and will continue to cause future damages as stated herein to Plaintiff.

   WHEREFORE, Plaintiff prays for this Court to enter judgment in her favor and against

Defendant for a fair and reasonable amount of damages in excess of $25,000.00, for her costs

associated with pursuing this action, for pre-judgment interest and post-judgment interests as

allowed by law, for her attorneys’ fees, and for any further relief this Court deems just and proper.

           COUNT II – VIOLATION OF 42 USC 1983 AGAINST SHAPLEIGH

   52. Plaintiff restates all previous allegations as if fully set forth herein.

   53. Shapleigh was a state actor at the time of his abuse, assaults, harassment, and

       discrimination of Plaintiff.

   54. Shapleigh’s conduct violated Plaintiff’s constitutional due process right to bodily liberty

       and constitutional right to be free from unreasonable seizures.

   55. Shapleigh’s conduct is a clear and unequivocal violation of 42 USC 1983.

   56. As a direct and proximate cause of Shapleigh’s conduct, Plaintiff suffered physical injuries

       consistent with the sexual abuse, emotional distress, pain and suffering, medical expenses,

       and will continue to cause future damages as stated herein to Plaintiff.

   57. Plaintiff is entitled to an award her reasonable attorneys’ fees as a matter of law.

   WHEREFORE, Plaintiff prays for this Court to enter judgment in her favor and against

Defendant for a fair and reasonable amount of damages in excess of $25,000.00, for her costs

associated with pursuing this action, for pre-judgment interest and post-judgment interests as

allowed by law, for her attorneys’ fees, and for any further relief this Court deems just and proper.



                                                   8
  Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 9 of 11 PageID #: 9




                  COUNT III – VIOLATION OF 42 USC 1983 AGAINST KSD

   58. Plaintiff restates all previous allegations as if fully set forth herein.

   59. Prior to the abuse of Plaintiff and/or during the abuse period in which Plaintiff was abused,

       KSD was on prior notice that Shapleigh and/or its employees were abusing and harassing

       students and violating students’ constitutional due process right to bodily liberty and

       constitutional right to be free from unreasonable seizures.

   60. Despite prior notice, KSD was deliberately indifferent to the rights of its students, including

       Plaintiff, and failed to take proper remedial action to cease the abuse of students.

   61. KSD’s failure to act and process of turning a “blind eye” to the abuse of students

       demonstrated KSD’s policy, practice, pattern, and/or custom of allowing employees to

       sexual abuse and prey upon students.

   62. KSD failed to act upon reports of abuse of students.

   63. KSD failed to act upon evidence of abuse of students.

   64. KSD failed to investigate reports and/or evidence of abuse of students.

   65. KSD failed to take any remedial action in response to evidence, complaints, incidents,

       and/or reports of abuse of students.

   66. KSD’s conduct is in violation of 42 USC 1983.

   67. As a direct and proximate cause of KSD’s conduct, Plaintiff suffered physical injuries

       consistent with the sexual abuse, emotional distress, pain and suffering, medical expenses,

       and will continue to cause future damages as stated herein to Plaintiff.

   68. Plaintiff is entitled to an award of her reasonable attorneys’ fees as a matter of law.

   WHEREFORE, Plaintiff prays for this Court to enter judgment in her favor and against

Defendant for a fair and reasonable amount of damages in excess of $25,000.00, for her costs


                                                   9
 Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 10 of 11 PageID #: 10




associated with pursuing this action, for pre-judgment interest and post-judgment interests as

allowed by law, for her attorneys’ fees, and for any further relief this Court deems just and proper.

                     COUNT IV – VIOLATION OF TITLE IX AGAINST KSD

   69. Plaintiff restates all previous allegations as if fully set forth herein.

   70. KSD failed to provide Plaintiff an educational environment free of sexual abuse,

       harassment, and discrimination.

   71. Due to KSD’s conduct, Plaintiff was denied the benefit of education and associated

       activities.

   72. KSD’s conduct was in violation of Title IX.

   73. As a direct and proximate cause of KSD’s conduct, Plaintiff suffered physical injuries

       consistent with the sexual abuse, emotional distress, pain and suffering, medical expenses,

       and will continue to cause future damages as stated herein to Plaintiff.

   74. Plaintiff is entitled to an award of her reasonable attorneys’ fees as a matter of law.

   WHEREFORE, Plaintiff prays for this Court to enter judgment in her favor and against

Defendant for a fair and reasonable amount of damages in excess of $25,000.00, for her costs

associated with pursuing this action, for pre-judgment interest and post-judgment interests as

allowed by law, for her attorneys’ fees, and for any further relief this Court deems just and proper.

                          PLAINTIFF DEMANDS TRIAL BY JURY




                                                  10
Case: 4:20-cv-01216-RLW Doc. #: 1 Filed: 09/09/20 Page: 11 of 11 PageID #: 11




                             THE O’BRIEN LAW FIRM, PC


                             BY: /S/ Grant C. Boyd
                                    Grant C. Boyd #67362
                                    Thomas L. Stewart #36173
                                    815 Geyer Ave
                                    St. Louis, MO 63104
                                    (314) 588-0558
                                    (314) 588-0634 FAX
                                    boyd@obrienlawfirm.com

                                   Attorneys for Plaintiffs




                                     11
